Citation Nr: 9903095	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-40 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for cellulitis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for poliomyelitis/post 
polio syndrome (previously cerebral palsy), with residual 
right leg weakness and shortening.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1970 to April 1972 
and from May 1975 to January 1986.  

By rating action in November 1986, service connection was 
denied for a neurological disorder characterized as cerebral 
palsy with right leg weakness and shortening.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the RO 
which denied service connection for varicose veins and 
cellulitis, and found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a neuromuscular disorder involving the right leg, most 
recently defined as poliomyelitis/post polio syndrome 
(previously cerebral palsy) with residual right leg weakness 
and shortening.  A personal hearing before the RO was 
conducted in October 1996.  In July 1998, a hearing was held 
at the RO before Iris S. Sherman, who is a member of the 
Board designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1998).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he had periodic swelling in his 
right ankle during service, and that it was often accompanied 
by black and blue markings in the ankle area which were 
similar in appearance to what is now diagnosed as varicose 
veins.  The veteran also asserts that he had symptoms of 
cellulitis in service, and that his pre-existing 
neuromuscular disorder of the right leg was aggravated by 
service.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that he has 
presented a well-grounded claim of service connection for 
varicose veins or cellulitis, and that new and material 
evidence has been submitted to reopen the claim of service 
connection for poliomyelitis/post polio syndrome (previously 
cerebral palsy) with residual right leg weakness and 
shortening.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's current varicose veins and cellulitis are 
due to disease or injury in service.  

2.  Service connection for cerebral palsy with residual right 
leg weakness and shortening was denied by the RO in November 
1986, and that decision became final.  

3.  The additional evidence received since the November 1986 
rating decision is new and material, and is so significant 
that it must be considered with all the evidence of record to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for varicose veins or cellulitis.  
38 U.S.C.A. § 5107 (West 1991).  

2  New and material evidence has been submitted to reopen the 
claim of service connection for poliomyelitis/post polio 
syndrome (previously cerebral palsy) with residual right leg 
weakness and shortening.  38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records are silent for any complaints, 
treatment or abnormal findings referable to varicose veins or 
cellulitis during service.  A medical record in July 1970 
indicated that a bulla (on an unspecified part of the 
veteran's body) was drained and dressed, and that cellulitis 
was ruled out.  Later that month, he was treated for blisters 
on both feet on two occasions.  On the second occasion, the 
impression was metatarsalgia.  In October 1970, it was 
reported that the veteran had polio as a child which affected 
his right leg.  He had had a muscle transplant to improve use 
of the leg.  As a result, he was left with limited flexion of 
the right leg.  He reported that he had fallen the prior day 
and flexed the leg beyond its limits.  He had pain and 
minimal swelling.  It was noted that he felt much better at 
the time of the examination.  When seen the following day, he 
noted he felt much better but was not allowed to work by the 
division officer.  The examiner recommended that the veteran 
should remain off duty for one more day.  In December 1970, 
he was given a "chit" relieving him of duty in a fire 
control party, and it was noted he was not physically capable 
of such duty.  

In an April 1975 examination, the vascular system and feet 
were noted to be normal.  The prior surgeries on the right 
lower extremity were noted.  In August 1975, the veteran 
reported that he had had surgery approximately 12 years ago 
on his right leg to correct a congenital muscular defect.  He 
reported occasional giving out episodes where the leg buckled 
under heavy loads.  Since his duties involved handling 
ammunition, he reported a fear of falling and doing damage.  
The examiner concurred and recommended that duties of the 
nature reported by the veteran should not be assigned.  An 
April 1977 reenlistment examination showed the vascular 
system to be normal.  The feet and lower extremities were 
also noted to be normal except for surgical scars on the 
right thigh.  In February 1980, he was treated for a 
laceration of the bottom of the second toe. 

The veteran's re-enlistment examination in February 1983 
showed a normal vascular system.  His leg and toe surgeries 
prior to service were noted.   In June 1983, he was treated 
for a blister on the ball of his left foot.  In March 1985, 
he was referred for a consultation regarding low back pain.  
When seen the following month, it was noted he had weakness 
in his right leg, and that he had had surgery on that leg at 
age 12.  It was recommended that a Medical Evaluation Board 
review his medical condition.  A Medical Evaluation Board 
report in April 1985 was negative for any findings of 
varicose veins or cellulitis.  It was noted that despite 
residual weakness in the right leg since surgery during 
childhood, he had functioned well.  The surgery included a 
right Achilles tendon lengthening procedure and fusion of the 
metatarsophalangeal joint of the right great toe.  He had no 
additional surgeries and performed in the Navy for 14 years 
without difficulty.  Neurological examination revealed 
findings including a weak quadriceps and hamstrings on the 
right, which was the reason for his childhood surgery.  The 
tibialis anterior was weak on the right.  The examiner 
concluded that the findings were compatible with a right-
sided diplegia, a form of cerebral palsy which had been of 
minimal symptomatology during 14 years of military service.  
The final diagnoses were cerebral palsy with residual right 
leg weakness, existing prior to entrance into service and 
Grade I spondylolisthesis, which it was noted was service 
aggravated.  The Medical Board recommended that the veteran 
be discharged from service on the basis of these 
disabilities, and he was so separated in January 1986.  In a 
statement prepared by him that month, he noted that since the 
onset of his back problem, he had experienced a tingling 
feeling in his legs after sitting for 20 to 30 minutes.

On a general VA examination in April 1986, the veteran made 
no mention of any specific problems relating to swelling or 
black and blue markings of either lower extremity.  A VA fee 
basis orthopedic examination the same month indicated that 
there was evidence of previous surgery in the veteran's right 
lower thigh with limitation of motion and strength in all of 
the muscles of the right hip and knee.  Deep tendon reflexes 
were decreased, and there was some hypesthesia to pinprick in 
the right lower leg.  The examiner commented that the 
veteran's vague complaints of pain in his thighs and knees 
may have been functional in nature as they seemed to work out 
easily with some heat and moving about.  The diagnoses 
included spondylolysis and spondylolisthesis, status post 
polio or possible cerebral palsy from history, with tendon 
transplants in the right leg and fusion of right great toe, 
and degenerative changes in the lumbosacral spine.  

A VA fee basis neurological examination in May 1986 and a fee 
basis dermatology examination in June 1986 were negative for 
any complaints or abnormal findings of varicose veins or 
cellulitis.   

In October 1986, documentation concerning the veteran's 
medical discharge from service was received.  It was 
concluded that there was no evidence that his leg had gotten 
shorter or that his range of motion worsened since entry into 
the service.  It was also concluded that his tolerance of 
these problems had lessened with age, lack of physical 
conditioning and increased body weight.

VA orthopedic examinations in May 1988 and May 1993 were 
silent for any complaints or abnormal findings of varicose 
veins or cellulitis. 

Received from the veteran in October 1995 were several copies 
of private medical records.  One of the reports, a 
neurological examination by R. B. Kozel in May 1993, 
indicated that there was stasis modeling of the right ankle 
and foot region; there was no mention of cellulitis.  The 
physician also noted that the veteran reported trouble 
climbing in approximately 1980.  He struggled over the next 
five years; and in 1985, he was found to have lower back 
problems after hurting his back.  He reported trying various 
physical therapy and exercise programs to regain his leg 
strength, but noted that it was only becoming worse.  The 
examiner summarized that the veteran had a history of polio 
as a child affecting his right leg, and that the leg had 
again become progressively more weak.  The examiner 
attributed this to post polio syndrome.  The examiner 
indicated that there was no specific treatment for preventing 
the post polio syndrome.  Also received were medical records 
between 1962 and 1969 documenting findings pertaining to the 
veteran's right lower extremity.  In a radiological report 
dated in October 1962, it was noted that scanograms of the 
lower extremities revealed a total shortening of the right 
leg of 1.1 centimeters.  

When seen in January 1968, the veteran complained of pain in 
the foot over the right third metatarsophalangeal joint.  He 
denied any trauma.  An examination revealed a good gait, but 
a slight limp.  He had good power and flexion of the knee and 
was able to actively extend the knee to a position of 30 
degrees from full extension with further passive extension to 
neutral.  It was concluded that the transfers were 
functioning well.  The examiner did not believe that the 
right foot complaints were consistent with a neuroma.  When 
seen in July 1968, he denied any further pain or difficulty 
with his right foot.  An examination showed no change with 
regard to the residuals of his prior surgeries.  He had good 
functioning transfers and had no complaints.  When seen in 
July 1969, it was noted that he had a good powerful knee 
extension and no difficulty with his gait.  He had no 
complaints.  When seen in May 1987, it was reported that he 
had no significant complaints.  There were no complaints 
referable to the lower extremities.

In an August 1994 medical report from Ralph T. Earp, M.D., it 
was noted that the veteran had venous stasis with secondary 
cellulitis.  In October 1995, medical records concerning the 
veteran's disability retirement from service were received.  
These were duplicative of records already considered by the 
RO when it previously denied the veteran's claim.

On a VA fee basis dermatological examination in November 
1995, the veteran reported the onset of tenderness, pain, and 
swelling in his right lower leg and foot two months earlier.  
The veteran also reported that he was diagnosed with 
cellulitis at that time, and that the physician had told him 
that it was related to his varicose veins.  The veteran also 
reported a history of painful cysts for many years and 
varicose veins since 1980.  An examination of the veteran's 
lower extremities revealed moderately prominent varicose 
veins on the right lower leg, and 1-2 plus pitting edema, but 
no erythema or tenderness of the right lower extremity.  The 
diagnoses included history of cystic acne on the face, neck, 
and trunk, with mild to moderate residual scarring; 
folliculitis, mild; and history of recent cellulitis of the 
right lower extremity.  The examiner commented that the 
veteran had a moderate degree of varicose veins in the right 
lower extremity and a reported history (by the veteran) of a 
bout of cellulitis two months earlier, but that this was 
currently resolved on this examination.  The examiner stated 
that the veteran's cellulitis was ". . . in no way related 
to his cystic acne", and also opined that the veteran's 
recent cellulitis was probably related to his history of 
varicose veins, which according to the veteran, had existed 
since 1980.  

Received in October 1996, were two statements from fellow 
servicemen to the effect that they had known the veteran 
since 1984, and that they had observed the veteran's right 
ankle and foot was black and blue on several occasions during 
service.  A statement from the veteran's wife, also received 
in October 1986, was to the effect that she remembered the 
veteran telling a VA examiner to make sure his varicose veins 
were recorded in an examination report, and that the doctor 
indicated that he would do so.  

The veteran testified at a personal hearing before the RO in 
October 1996 that he first noticed swelling and black and 
blue markings of his right ankle beginning around 1980 or 
1983.  He testified that he never sought medical attention 
for this problem during service because it did not limit his 
ability to perform his military duties.  He further testified 
that his private physician, Dr. Earp, told him in 1993 that 
he had cellulitis and that it was related to his varicose 
veins.  

The veteran's testimony at a personal hearing at the RO 
before the undersigned member of the Board in July 1998 was 
essentially the same as he provided at the earlier hearing in 
October 1996.  The veteran testified that he had varicose 
veins at the time of his last re-enlistment examination in 
service, and that he specifically asked the doctor to note 
that on the examination report.  

Analysis
Service Connection

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
Under the Court's present case law, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  The second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) (1998) by 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Alternatively, service connection 
may be established under § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
applicable presumption period and present manifestations of 
the same chronic disease.  See Savage.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

	In light of the foregoing, the Board finds that the veteran 
has not submitted a well-grounded claim of service connection 
for varicose veins or cellulitis.  There is no medical 
evidence of the presence of varicose veins or cellulitis in 
service.  The Board notes that the veteran was seen on 
numerous occasions during service for various medical 
problems and had a comprehensive Medical Board evaluation 
that included findings specific to his lower extremities.  
However, there was no evidence of varicose veins or 
cellulitis noted on any examination or treatment record 
during service.  While two fellow servicemen reported that 
the veteran's ankle was discolored and swollen on several 
occasions during service, these individuals are not competent 
to provide an opinion regarding the question of medical 
diagnosis in service or causation.  See Espiritu.  Likewise, 
evidence of nexus by the veteran does not constitute 
competent medical evidence as "lay persons are not competent 
to offer medical opinions".  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  Furthermore, the undersigned finds that the 
veteran has not presented any medical evidence linking the 
claimed continuous symptoms to a current disability.  
Accordingly, the Board finds that his claim for service 
connection is not well grounded.  

New & Material
Right Leg Disability

As noted above, service connection for poliomyelitis/post 
polio syndrome (previously cerebral palsy) with residual 
right leg weakness and shortening, was last denied by the RO 
in November 1986.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  If the Board determines that the appellant has 
produced new and material evidence, the case is reopened and 
the Board must evaluate the merits of the appellant's claim 
considering all the evidence, both new and old.  38 U.S.C.A. 
§ 7261(a) (West 1991).

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:  

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 155 F. 3d 1356 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  

The evidence of record at the time of the November 1986 final 
rating decision included the veteran's service medical 
records; a May 1986 VA general medical examination; an April 
1986 fee basis orthopedic examination; a May 1986 fee basis 
neurological examination, and a June 1986 fee basis 
dermatology examination.

The service medical records included a transcript of the 
Record of Proceedings, Physical Evaluation Board, Great 
Lakes, Illinois, conducted in September 1985; copies of the 
Medical Board findings, and numerous other medical records 
showing treatment for various problems during service.  A 
Medical Board in April 1985 concluded that the veteran had 
cerebral palsy with residual right leg weakness, existing 
prior to service.  

Similar findings and conclusions were indicated on a Physical 
Evaluation Board (PEB) report in September 1985, and the 
Board recommended that the veteran be discharged from service 
because of functional limitation due to his back disorder, 
which was found to have been aggravated during service.  The 
PEB also found that there had been no aggravation of the 
veteran's preexisting neuromuscular disorder during service.  

Other evidence of record included VA examinations by 
specialists in orthopedics, neurology and dermatology in 
April, May and June 1986.  These examinations did not contain 
any medical opinions to the effect that the preexisting 
neuromuscular disorder was aggravated by service.  

The evidence added to the record since the November 1986 
rating decision included VA examinations conducted in May 
1988, May 1993, November 1995, and June 1996; copies of 
several private medical reports, dated in October 1962, 
January and July 1968, July 1969, May 1987, and May 1993; a 
duplicate (partial) copy of the PEB transcript; lay 
statements from the veteran's wife and two servicemen; a 
transcript of a personal hearing at the RO conducted in 
October 1996, and a transcript of a personal hearing before 
the undersigned member of the Board at the RO conducted in 
July 1998.

The private medical reports show treatment of the veteran's 
right leg disability prior to entering military service.  
This evidence is new as it was not previously considered by 
the RO, and provides additional information which might go to 
show aggravation of the preexisting disability.  In short, 
additional evidence permitting comparison of the 
manifestation of the leg disability prior to and during 
service has been submitted.  The records are also material as 
they are so significant that they must be considered in order 
to decide fairly the merits of the claim.  38 C.F.R. § 3.156.  

Having decided that the private medical records are new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  Moreover, 
because additional medical evidence is needed on this issue, 
the underlying issue will be the subject of the Remand 
portion of this decision.  


ORDER

As well-grounded claims of service-connection for varicose 
veins and cellulitis have not been presented, the appeal is 
denied.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
poliomyelitis/post polio syndrome (previously cerebral palsy) 
with residual right leg weakness and shortening, the appeal 
to reopen is granted.  


REMAND

The veteran argues that the right leg length measurement 
recorded on a private medical report in October 1962 was 
significantly smaller than the measurement reported at his 
PEB proceeding in 1985, and that this discrepancy suggests 
there was aggravation of his pre-existing right leg 
disability during service.  The veteran also argues that 
there were several references in the private medical records 
prior to service that his gait was normal, whereas his gait 
was described by a doctor at the PEB hearing as "waddling."  

In view of the decision by the Board that new and material 
evidence has been submitted to reopen the claim of service 
connection for a right leg disability, the RO must now 
consider the issue on a de novo basis.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right leg 
disability since 1996.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should also 
attempt to obtain the veteran's service 
entrance examination report for his first 
period of service in 1970.  

2.  The veteran should be afforded a VA 
neurological examination.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the entire record, and 
particularly the private medical record 
from 1962 to 1969, and the service 
medical records, including the Medical 
Evaluation Board report, and provide 
opinions to the following questions:  

a)  Is it at least as likely as not 
that there was any increase in 
severity of the veteran's 
preexisting right leg disability 
during military service?  

b)  If such increase in service 
occurred, is it indisputable that 
the increase was due to the natural 
progress of the disease.  The 
examiner should provide a complete 
rationale for all opinions offered.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical opinions requested have been 
provided by the examiner.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.  The appellant need take 
no action until otherwise notified, but 
he may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).  



- 16 -


